IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-81,434-01


                         EX PARTE KERRY BOOTH DOAN, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 11-02-01666-CR(1) IN THE 435TH DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam. YEARY , J., filed a dissenting opinion.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of online solicitation

of a minor, TEX . PENAL CODE § 33.021(b), and sentenced to five years’ imprisonment. He did not

appeal his conviction.

        In Ex parte Lo, we declared § 33.021(b) unconstitutional. Ex parte Lo, 424 S.W.3d 10 (Tex.

Crim. App. 2013). In his first ground, Applicant contends that, in light of Lo, his conviction is no

longer valid.
                                                                                                  2

       We agree. Ex parte Chance, 439 S.W.3d 918 (Tex. Crim. App. 2014). Relief is granted.

The judgment in cause number 11-02-01666-CR in the 435th District Court of Montgomery County

is set aside, and this cause is remanded to the trial court to dismiss the indictment.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016
Do not publish